Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 11 is objected to because of the following informalities: in claim 11, line 3 after “either 1)”, “a tinier” should be a “timer.”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1, 8 and 15 held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 are directed to the “abstract idea of itself” and the claims recite the concept of “managing play and prizes for a first game and a second game” and are described by receiving, by one or more computer processors, at least one request from a player to play a first game, associated with a first prize pool; facilitating, by the one or more computer processors, play of the first game on at least one networked terminal based, at least in part oil receiving the at least one request from the player to play the first game; and initiating, by the one or more computer processors, play of a second game associated with a second prize pool on the at least one networked terminal, wherein the second game is initiated in response to the second prize pool reaching a predetermined amount. Any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.  None of the additional limitations offer something beyond generally linking the system to a particular technological environment, that is, implementation via one or more processors. 
Dependent claim(s) 2-7, 9-14 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the dependent claims do not add anything significant to the independent claims that would make them eligible.  Some of the elements of the independent claims are selecting, determining, submitting, etc.
Part 1:
Examples of abstract ideas referenced in Alice Corp. include: 

Fundamental economic practices
Certain method of organizing human activities
An idea of itself; and
Mathematical relationships/formulas

In the instant case, Claims 1, 8 and 15 are directed to both an abstract idea and an idea of itself.  Since an abstract idea is present in the claim the analysis continues onto part 2.  
Part 2:

If an abstract idea is present in the claim, it must be determined whether any element or combination of the elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  In other words, are there other limitations of in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?  Limitations referenced in the Alice Corp. that may be enough to qualify as “significantly more” when recited in a claim with an abstract idea include: 
 
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 


In the instant case, Claims 1, 8 and 15 which are directed to both an abstract idea fail to identify a particular use or application and therefore are not enough to qualify as an improvement to a particular technology or technical field.  The abstract idea of Claims 1, 8 and 15 only generally and broadly links a technological environment and is not particular of the environment or the technical field.  
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  The processor as described is nothing more than a standard/generic processor performing standard steps and storing/processing information thus lacks the addition of “significantly more” in the claims.

5.	Claim 8 recites “A computer-readable medium storing computer-executable instructions which, …” Applicant is required to amend the claim to include the term "non-transitory" making the claim “a non-transitory computer-readable medium storing computer-executable instructions which, …” in order to narrow the claim to cover only statutory embodiments.  Such an amendment would typically not raise the issue of new matter even when the specification is silent on the term "non-transitory”.  As a result, claims 8-14 are rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Inamura (US 2008/0108416 A1).
As per claim 1, Inamura discloses a computer-implemented method comprising: receiving, by one or more computer processors, at least one request from a player to play a first game, associated with a first prize pool (see figs. 9 & 10); unit game is associated with a first prize pool); facilitating, by the one or more computer processors, play of the first game on at least one networked terminal based, at least in part on receiving the at least one request from the player to play the first game (see fig. 5, network 300; player also sends a request to play a    unit game); and initiating, by the one or more computer processors, play of a second game associated with a second prize pool on the at least one networked terminal, wherein the second game is initiated in response to the second prize pool reaching a predetermined amount (see fig. 1; bonus game is initiated when the total amount of wager reaches a predetermined amount).
As per claim 2, Inamura discloses the computer-implemented method of claim .1, further comprising; selecting, by the one or more computer processors, a start time associated with the second game.
As per claim 3, Inamura discloses the computer-implemented method of claim 1, further comprising: determining, by the one or more computer processors, eligibility of the first player to play the second game, wherein the eligibility is based at least in part on at least one of:(a)    submitting a first game play request within a predefined time period (eligibility can inherently be determined based on timing of the request as claimed). 
As per claim 4, Inamura discloses the computer-implemented method of claim 1, wherein the second game is played concurrently with play of the first game that occurs after a particular point in time; and play of the second game terminates when either (i) a timer that begins to countdown at the particular point in time decrements to zero, or (ii) the second prize pool decrements to zero based on a plurality of prizes that are awarded during play of the second game (see fig. 1, 10; award price decrements until there is no price and game stops).
As per claim 5, Inamura discloses the computer-implemented method of claim 1, wherein a number of plays of the second game is determined based at least in part on a number of prizes that are available to win during play of the second game (see fig. 1).
As per claim 6, Inamura discloses the computer-implemented method of claim 1, wherein a number of plays of the second game is determined based at least in part on a total number of players that are eligible to play the second game at a pre-determined point in time (inherent features in fig. 1).
As per claim 7, Inamura discloses the computer-implemented method of claim 1, wherein an outcome of a play of the second game is independent of an outcome of a play of the first game (fig. 1).
As per claim 8, Inamura discloses a computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising: receiving at least one request from a player to play a first game associated with a first prize pool (see figs. 9 & 10); unit game is associated with a first prize pool); facilitating play of the first game on at least one networked terminal based at least in. part on receiving the at least one request from the player to play the first game (see fig. 5, network 300; player also sends a request to play a unit game); and initiating play of a second game associated with a second prize pool on the at least one-networked terminal, wherein the second game is initiated in response to the second prize pool reaching a predetermined amount (see fig. 1; bonus game is initiated when the total amount of wager reaches a predetermined amount).
As per claim 9, Inamura discloses the computer-readable medium, of claim 8, wherein the computer-executable instructions may further cause the processor to perform operations including: selecting a start time associated with the second game (see fig. 1, bonus game (second game) starts when the total amount of wager reaches a predetermined amount).
As per claim 10, Inamura discloses the computer-readable medium of claim 8, wherein the computer-executable instructions may further cause the processor to perform operations including: determining eligibility of the first player to play the second game, wherein the eligibility is based at least in part on at least one of; (a) submitting a first game play request within a predefined time period (eligibility can inherently be determined based on timing of the request as claimed).
As per claim 11, Inamura discloses the computer-readable medium of claim 8, wherein the second game is played concurrently with play of the first game that occurs after a particular point in time; and play of the second game terminates when either (i) a timer that begins to countdown at the particular point in time decrements to zero, or (ii) the second prize pool decrements to zero based on a plurality of prizes that are awarded during play of the second game (see fig. 1, 10; award price decrements until there is no price and game stops).
As per claim 12, Inamura discloses the computer-readable medium of claim 8, wherein a number of plays of the second game is determined based at least in p art on a number of prizes chat are available to win during play of the second game (fig. 1).
As per claim 13, Inamura discloses the computer-readable medium of claim 8, wherein a number of plays of the second game is determined based at least in part on a total number of players that are eligible to play' the second game at a pre-determined point in time (inherent features in fig. 1).
As per claim 14, Inamura discloses the computer-readable medium of claim 8, wherein an outcome of a play of the second game is independent of an outcome of a play of the first game (fig. 1).
As per claim 15, Inamura discloses a system comprising: at least one memory storing computer-executable instructions: and at least one processor (see fig. 7, 51), wherein the at least one processor is configured to access the at least one memory (see fig. 7, 42, 43) and to execute the computer-executable instructions to: receive at least one request from a player to play a first game associated with a first prize pool (see figs. 9 & 10); unit game is associated with a first prize pool); facilitate play of the first game on at least one networked terminal based at least in part on a receipt of the at least one request from the player to play the first game (see fig. 5, network 300; player also sends a request to play a unit game); and initiate play of a second game associated with a second prize pool on the at least one networked terminal, wherein the second game is initiated in response to the second prize pool reaching a predetermined amount (see fig. 1; bonus game is initiated when the total amount of wager reaches a predetermined amount).
As per claim 16, Inamura discloses the computer-implemented method of claim 1, further comprising: determining, by the one or more computer processors, eligibility of the first player to play the second game, wherein the eligibility is based at least in part on at least one of:(a)    submitting a first game play request within a predefined time period (eligibility can inherently be determined based on timing of the request as claimed). 
As per claim 17, Inamura discloses the system of claim 15, wherein the second game is played concurrently with play of the first game that occurs after a particular point in time; and play of the second game terminates when either a timer that begins to countdown at the particular point in time- decrements to zero, or (ii) the second prize pool decrements to zero based on a plurality of prizes that are awarded during play of the second game (see fig. 1, 10; award price decrements until there is no price and game stops).
As per claim 18, Inamura discloses the system of claim 15, wherein a number of plays of the second game is determined based at least in part on a number of prizes that, are available to win during play of the second game (fig. 1).
As per claim 19, Inamura discloses the system of claim 15, wherein a number of plays of the second game is determined based at least in part on a total number of players that are eligible to play the second game at a pre-determined point in time (inherent features in fig. 1).
As per claim 20, Inamura discloses the system of claim 15, wherein an outcome of a play of the second game is independent of an outcome of a play of the first game (fig. 1).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715